DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Office action mailed 10 September 2021 has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10 December 2021 has been entered.

Status of Application, Amendments and/or Claims
It is noted that the Office action mailed 08 February 2022 has been vacated, as discussed in the interview of 10 February 2022, due to Applicant’s filing of a request for suspension of action for the application under 37 CFR 1.103(c) for three months (request received 10 December 2021).  The period for suspension has elapsed.  Accordingly, prosecution is no longer suspended.
The amendment and Applicant’s arguments, filed 10 December 2021, have been entered in full. Claims 6, 13-15, 19, are withdrawn from consideration as being drawn to anon-elected invention. Claims 16-18, 31-33 are canceled. Claims 1 and 3 are amended. Claims 1-5, 7-12, 20-30 are under examination.
Withdrawn Objections And/Or Rejections
The rejection to claims 1-5, 7, 9-12, 20-25, 27-30 under pre-AlA 35 U.S.C. 102(e) as being anticipated by DeFrees et al. (US 2004/0043446; published 3/4/04, as set forth at pages 4-5 of the previous Office Action (10 September 2021), is withdrawn in view of the amendment (10 December 2021).
The rejection to claims 1-5, 7-12, and 20-30 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Heavner (US 2003/0211078; publication date 11/13/03; priority date12/7/01), as set forth at pages 6-7 of the previous Office Action (10 September 2021), is withdrawn in view of the amendment (10 December 2021).
The rejection to claims 1-5, 7-12, and 20-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 10 of U.S. Patent No. 8,163,889, as set forth at pages 7-10 of the previous Office Action (10 September 2021), is withdrawn in view of the amendment (10 December 2021).
The rejection to claims 1-5, 7-12, and 20-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9- 13 of U.S. Patent No. 7,736,653, as set forth at pages 10-11 of the previous Office Action (10 September 2021), is withdrawn in view of the amendment (10 December 2021).
The rejection to claims 32 and 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, written description, as set forth at pages 11-13 of the previous Office Action (10 September 2021), is withdrawn in view of the amendment (10 December 2021).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1. Claims 1-5, 7-12, 20-30 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kostenuik et al. (US 2003/0039654; published 2/27/03). The basis for this rejection is set forth at pages 4-6 of the previous Office Action (24 November 2020). The basis for this rejection is set forth at pages 4-6 of the previous Office Action (24 November 2020).
Applicant argues that according to Kostenuik, the linker (L' in the structures of FIG. 2) is made up of amino acids linked together by peptide bonds. Applicant directs the Examiners attention to paragraph [0195] of Kostenuik. Applicant argues that the part of the claimed protein conjugate of the instant claims, which corresponds to the linker of Kostenuik is a non-peptide polymer.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
Kostenuik et al. teach at [paragraph 0195]: Linkers. Any "linker" group is optional. When present, its chemical structure is not critical, since it serves primarily as a spacer. The linker is preferably made up of amino acids linked together by peptide bonds. Thus, in preferred embodiments, the linker is made up of from 1 to 20 amino acids linked by peptide bonds, wherein the amino acids are selected from the 20 naturally occurring amino acids. Kostenuik et al. teach at [paragraph 0197]: Non-peptide linkers are also possible. An exemplary non-peptide linker is a PEG linker.
MPEP 2123 teaches: disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

2. Claims 1-4, 9-12, 20-23, 27-30 remain rejected under 35 U.S.C. 102(e) as being anticipated by Peters et al. (US 2011/0182919; published 7/18/11, priority date 5/6/03). The basis for this rejection is set forth at pages 7-8 of the previous Office Action (24 November 2020).
Applicant argues that a proper lack of novelty rejection must be supported by a single prior art reference which discloses each and every element of the claimed invention, expressly or inherently, arranged as in the rejected claim. Lindemann Maschinenfabrik GmbH vy. American Hoist & Derrick Co., 730 F.2d 1452 (Fed. Cir. 1984) (citing Connell v. Sears, Roebuck and Co., 722 F.2d 1542 (Fed. Cir. 1983). Further, there must be no difference in the claimed invention and the reference disclosure, as viewed by a person of ordinary skill in the field of the invention. Scripps Clinic & Research Found. V. Genentech Inc., 927 F.2d 1565 (Fed. Cir. 1991).
Applicant maintains, nowhere in Peters a conjugate protein in which a physiologically active protein is conjugated to a single chain of dimeric Fc region through a non-peptide polymer linker. Applicant argues that all of the Working Examples of Peters are directed to fusion proteins in which Fc region and physiologically active peptide are linked to each other via a peptide linker. Applicant directs the Examiner’s attention to paragraphs [0149] — [0153] of Peters.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
Peters et al. teach a therapeutic chimeric protein comprised of two polypeptide chains, wherein the first chain is comprised of a therapeutic biologically active molecule and the second chain is not comprised of the therapeutic biologically active molecule of the first chain. Peters et al. teach that the therapeutic biologically active molecule can be interferon alpha (IFN alpha)(Figure 1, paras 0002, 0103-0104). Peters et al. teach that the second chain is an Fc fragment (Figure 1, paras 0087, 0133-139). Peters et al. teach that the construct can optionally comprise a linker. Peters et al. teach that the linker can intervene in between the biologically active molecule and the portion of an immunoglobulin (para 0092). Peters et al. teach that the linker molecule can be PEG (paras 0092 and 0150). PEG is a polymer (i.e. a non-peptide polymer). Peters et al. teach immunoglobulin Fe fragments in a dimeric form (paras 0192).
Applicant’s arguments against the lack of Working Examples are not found persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)(MPEP 2123).
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.


NEW CLAIM REJECTIONS/OBJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
1. Claims 1-5, 7-10, 20-27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 9 of U.S. Patent No. US 8,476,230.
The instant claims are drawn to a protein conjugate comprising a physiologically active polypeptide, a non-peptide polymer and an immunoglobulin Fc fragment, which are covalently linked, wherein the immunoglobulin Fc fragment is in a dimeric form and a physiological active polypeptide is linked to a single chain of immunoglobulin Fc fragment through the non-peptide polymer.
The claims of U.S. Patent No. US 8,476,230 teach an insulinotropic peptide conjugate, comprising an insulinotropic peptide, a non-peptidyl polymer, and an immunoglobulin Fc fragment, wherein the insulinotropic peptide and the immunoglobulin Fc fragment are covalently linked through the non-peptidyl polymer; wherein the insulinotropic peptide is selected from the group consisting of beta-hydroxy-imidazo- propionyl exendin-4 where the N-terminal amine group of exendin-4 is substituted with hydroxyl group, dimethyl-histidyl exendin-4 where the N-terminal amine group of exendin-4 is modified with two methyl groups, and imidazo-acetyl exendin-4 where the alpha carbon of the first histidine and the N-terminal amine group linked thereto are deleted; wherein the non-peptidyl polymer is selected from the group consisting of polyethylene glycol, polypropylene glycol, copolymers of ethylene glycol and propylene glycol, polyoxyethylated polyols, polyvinyl alcohol, polysaccharides, dextran, polyvinyl ethyl ether, biodegradable polymers, lipid polymers, chitins, hyaluronic acid, and combinations thereof; and wherein one end of the non-peptidyl polymer is linked to an amino acid residue other than the N-terminus of the insulinotropic peptide.
The claims of U.S. Patent No. US 8,476,230 further teach wherein the immunoglobulin Fc region is an Fc region derived from an immunoglobulin selected from the group consisting of IgG, IgA, IgD, IgE, and IgM and wherein the immunoglobulin Fc region is a dimer composed of single-chain immunoglobulins of the same origin.
Although the claims at issue are not identical, they are not patentably distinct from each other. It would be obvious for one of ordinary skill in the art at the time the invention was made to modify the composition, as taught in the claims of U.S. Patent No. 8,476,230, to arrive at the presently claimed invention. One would have been motivated to modify the formulation and expect success because the species of a protein conjugate as taught in the claims of U.S. Patent No. 8,476,230, renders obvious the genus of the protein conjugate as claimed. In addition, both sets of dependent claims are obvious variants of each other regarding the conjugate.

2. Claims 1-5, 7-10, 20-27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 10 of U.S. Patent No. US 9,421,244. 
The instant claims are drawn to a protein conjugate comprising a physiologically active polypeptide, a non-peptide polymer and an immunoglobulin Fc fragment, which are covalently linked, wherein the immunoglobulin Fc fragment is in a dimeric form and a physiological active polypeptide is linked to a single chain of immunoglobulin Fc fragment through the non-peptide polymer.
The claims of U.S. Patent No. US 9,421,244 teach a long-acting interferon beta formulation, comprising an interferon beta conjugate that is comprised of interferon beta linked to an immunoglobulin Fe region via polyethylene glycol (PEG) having a reactive propionyl aldehyde group at each end thereof, wherein the interferon beta is interferon beta 1b; and wherein the PEG is linked to the N-terminus of interferon beta 1b. The claims of U.S. Patent No. US 9,421,244 are further drawn to wherein the immunoglobulin Fc region is a dimer comprised of single chain immunoglobulins composed of domains of the same origin.
Although the claims at issue are not identical, they are not patentably distinct from each other. It would be obvious for one of ordinary skill in the art at the time the invention was made to modify the composition, as taught in the claims of U.S. Patent No. 9,421,244, to arrive at the presently claimed invention. One would have been motivated to modify the formulation and expect success because the species of a protein conjugate as taught in the claims of U.S. Patent No. 9,421,244, renders obvious the genus of the protein conjugate as claimed. In addition, both sets of dependent claims are obvious variants of each other regarding the conjugate.

3. Claims 1-5, 7-10, 20-27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. US 10,918,736.
The instant claims are drawn to a protein conjugate comprising a physiologically active polypeptide, anon-peptide polymer and an immunoglobulin Fc fragment, which are covalently linked, wherein the immunoglobulin Fc fragment is in a dimeric form and a physiological active polypeptide is linked to a single chain of immunoglobulin Fc fragment through the non-peptide polymer.
The claims of U.S. Patent No. US 10,918,736 teach a therapeutic enzyme for treating lysosomal storage disease (LSD) and an immunoglobulin Fe region that are linked through a non-peptide polymer linkage moiety, wherein the non-peptide polymer linkage moiety is linked to the N-terminus of the immunoglobulin Fc region; wherein the immunoglobulin Fc region is aglycosylated; or wherein the immunoglobulin Fc region comprises one to four domains selected from the group consisting of CH1, CH2, CH3, and CH4 domains; or wherein the immunoglobulin Fc region further comprises a hinge region; or wherein the immunoglobulin Fc region is an immunoglobulin Fc fragment derived from IgG, IgA, IgD, IgE, or IgM; or wherein each domain of the immunoglobulin Fc region is a hybrid of domains having different origins derived from the immunoglobulins selected from the group consisting of IgG, IgA, IgD, IgE, and IgM; or wherein the immunoglobulin Fc region is a dimer consisting of single-chain immunoglobulins composed of domains of the same origin; or wherein the immunoglobulin Fc region is an IgG4 Fc fragment; or wherein the immunoglobulin Fc region is a human a glycosylated IgG4 Fc fragment.
Although the claims at issue are not identical, they are not patentably distinct from each other. It would be obvious for one of ordinary skill in the art at the time the invention was made to modify the composition, as taught in the claims of U.S. Patent No. 10,918,736 to arrive at the presently claimed invention. One would have been motivated to modify the formulation and expect success because the species of a protein conjugate as taught in the claims of U.S. Patent No. 10,918,736 renders obvious the genus of the protein conjugate as claimed. In addition, both sets of dependent claims are obvious variants of each other regarding the conjugate.

4. Claims 1-5, 7-12, 20-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 25 and 26 of U.S. Patent No. US 11,040,110.
The instant claims are drawn to a protein conjugate comprising a physiologically active polypeptide, a non-peptide polymer and an immunoglobulin Fe fragment, which are covalently linked, wherein the immunoglobulin Fc fragment is in a dimeric form and a physiological active polypeptide is linked to a single chain of immunoglobulin Fc fragment through the non-peptide polymer.
The claims of U.S. Patent No. US 11,040,110 are drawn to a protein complex, comprising a physiologically active polypeptide, a dimeric protein, and a non-peptidyl polymer having three functional ends, wherein both the physiologically active polypeptide and the dimeric protein are linked to the respective functional end of the non-peptidyl polymer via respective covalent bond, wherein the dimeric protein is an immunoglobulin Fc domain, and wherein the physiologically active polypeptide can be human growth hormone, interferon alpha or granulocyte colony stimulating factor.
Although the claims at issue are not identical, they are not patentably distinct from each other. It would be obvious for one of ordinary skill in the art at the time the invention was made to modify the composition, as taught in the claims of U.S. Patent No. 11,040,110 to arrive at the presently claimed invention. One would have been motivated to modify the formulation and expect success because the species of a protein conjugate as taught in the claims of U.S. Patent No. 11,040,110 renders obvious the genus of the protein conjugate as claimed. In addition, both sets of dependent claims are obvious variants of each other regarding the conjugate.

Conclusion 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        8/1/2022